                          Case 18-12012-LSS             Doc 859        Filed 09/19/19        Page 1 of 2



                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE


         In re                                                         Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                              Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                                       (Jointly Administered)
                                    Debtors.


                               NOTICE OF AGENDA OF MATTERS SCHEDULED
                            FOR HEARING ON SEPTEMBER 23, 2019 AT 3:00 P.M. (ET)

         ADJOURNED MATTERS

         1.       Official Committee of Unsecured Creditors’ (I) Objection to Claim Nos. 334, 336, 338,
                  and 340 Asserted by Creative Artists Agency, LLC and (II) Request for a Limited Waiver
                  of Local Rule 3007-1(f)(iii), to the Extent Such Rule May Apply [D.I. 815, 8/21/19]

                  Response Deadline:                                    September 4, 2019 at 4:00 p.m. (ET)

                  Responses Received:                                   None

                  Related Documents:                                    None

                  Status:      This matter is adjourned until November 6, 2019 at 2:00 p.m. (ET).

         2.       Official Committee of Unsecured Creditors’ (I) Objection to Claim No. 298 and Claim
                  No. 299 Asserted by One Hundred Towers L.L.C. and (II) Request for a Limited Waiver
                  of Local Rule 3007-1(f)(iii), to the Extent Such Rule May Apply [D.I. 816, 8/21/19]

                  Response Deadline:                                    September 4, 2019 at 4:00 p.m. (ET)

                  Responses Received:                                   None

                  Related Documents:                                    None

                  Status:      This matter is adjourned until November 6, 2019 at 2:00 p.m. (ET).



         1
              The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
              Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
              (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
              LLC (9375-Del.). The Debtors’ address 1800 Century Park East, Suite 600, Los Angeles, CA 90067.
25145295.1
                        Case 18-12012-LSS       Doc 859     Filed 09/19/19     Page 2 of 2



         UNCONTESTED MATTER – CERTIFICATION FILED

         3.    Debtors’ Fourth Motion for Entry of an Order, Pursuant to Bankruptcy Rules 9006 and
               9027, Extending the Period Within Which the Debtors May Remove Actions Pursuant to
               28 U.S.C. § 1452 [D.I. 836, 9/3/19]

               Response Deadline:                              September 16, 2019 at 4:00 p.m. (ET)

               Responses Received:                             None

               Related Documents:

                   A.      Certificate of No Objection [D.I. 855, 9/17/19]

                   B.      Proposed Order

               Status:     No objections have been received, and a Certificate of No Objection has been
                           filed. No hearing is required unless the Court has questions.


         Dated: September 19, 2019                       /s/ Robert F. Poppiti, Jr.
                                                         Michael R. Nestor, Esq. (Bar No. 3526)
                                                         Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                                         Ian J. Bambrick, Esq. (Bar No. 5455)
                                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                         Rodney Square
                                                         1000 North King Street
                                                         Wilmington, Delaware 19801
                                                         Tel: (302) 571-6600
                                                         Fax: (302) 571-1253

                                                         and

                                                         Michael L. Tuchin, Esq.
                                                         Jonathan M. Weiss, Esq.
                                                         Sasha M. Gurvitz, Esq.
                                                         KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                         1999 Avenue of the Stars, 39th Floor
                                                         Los Angeles, CA 90067
                                                         Tel: (310) 407-4000
                                                         Fax: (310) 407-9090

                                                         Counsel to Debtors and Debtors in Possession




25145295.1
                                                        2
